El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
En 31 de enero de 1911, este tribunal dictó una orden apla-zando la resolución de una moción que se presentó para deses-timar la apelación, basta que el caso fuera sometido en su totalidad a la consideración de la corte. Los apelados for-mulan ahora nuevamente su moción pero en ella solamente alegan que los autos están en conjunto ante la corte y hacen referencia a ciertas constancias de los mismos fundándose en que el tribunal bailará que toda la cuestión se encuentra expresada en los documentos o partes de clicbos autos a los cuales se baee especial mención. La cuestión envuelta en la moción se refiere al becbo de si la apelación fue notificada a determinadas partes. Los apelantes alegan varias cues-tiones relativas a ciertas omisiones en que incurrieron los apelados por las que estaban impedidos de solicitar la deses-timación de la apelación, así como también con respecto a la cuestión de si era necesario notificar a las partes que se alega que no fueron notificadas, puesto que los apelantes no habían sido notificados de la presentación de la demanda enmen-dada. Los méritos del caso están al parecer más o menos comprendidos en la cuestión. De todos modos no vemos que exista alguna razón para modificar la resolución dictada ante-riormente por este tribunal y debe desestimarse la moción sin perjuicio de que podamos considerar dicha moción en la celebración de la vista de la apelación.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.